Order entered July 1, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01762-CV

                               WILLIAM C. SLICKER, Appellant

                                                V.

                                PHYLLIS A. SLICKER, Appellee

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-15742

                                              ORDER
        Before the Court is appellee’s June 25, 2014 unopposed second motion to extend time to

file her brief. Appellee’s motion is GRANTED and her brief received on June 24, 2014 is

ordered filed as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE